Title: To John Adams from Timothy Pickering, 12 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State. Philadelphia June 12. 1799.

I have this morning received from Mr. Liston, the minister of his Britannic Majesty to the U. States, a note of which the inclosed, is a copy. I also inclose a copy of the instructions given to private armed vessels, and of the bond entered into by their owners and commanders, to observe them. The penalty in each of the bonds, in the cases of the ship William and brig. Polly, mentioned in Mr. Liston’s note, must be seven thousand dollars. This gives room to inflict an adequate punishment on the offenders: or they may be deprived of their commissions, which are held at the pleasure of the President.
But perhaps the account of their conduct may be exaggerated: and at all events it should be a subject of enquiry. I therefore beg leave to suggest the propriety of committing these papers to Mr. Davis the District Attorney, with a direction to investigate the facts, and report a state of them to you, that a prosecution on the bonds, or a revocation of the commissions, or both, may be ordered, as the case may require. Yet it cannot well be supposed that such rigorous measures would be expected to be taken, seeing Governor Dowdeswell has furnished no legal evidence of the outrage, or insult, complained of. And the commanders of the two letters of March may & probably will urge in their defence, that they only examined the vessel, to ascertain whether she was or was not a French armed vessel, or a captured American vessel in possession of the French.—It is not a singular act for British commanders to break the seals of letters addressed to the Secretary of State of the U. States, & found on board American vessels.
If you approve of the proposed mode of enquiry, you will have the goodness to send the papers to Mr. Davis with a direction to investigate the subject.
I have the honor to be, / with great respect, / sir, your most obt. servt.


Timothy PickeringShip William, 6 guns—17 men
William Mugford, commander
Solomon Towns 2d. officer
Robert Gray, 3d officer
Owned by William Gray jun. of Salem
Brigantine Polly, 6 guns, 12 men 1 boy
James Laskey junr. Commander
Benja: Andrews, 2d. officer
Eleazer Leech, 3d officer
Owned by Robert Hooper of Marblehead.